FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorized Capital Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 16, 2014 1. DATE, TIME AND PLACE : On the sixteenth day of April of 2014, at 10 a.m., at Companhia Brasileira de Distribuição (“ Company ”) headquarters, located at Avenida Brigadeiro Luís Antônio, No. 3.142, in the Capital of the State of São Paulo. 2. CALL : Call notice duly published on the State of São Paulo Official Register, issues of March 14th, 15th and 18th, 2014, on pages 89, 30 and 106, respectively, and in “O Estado de São Paulo” newspaper, issues of March 14th, 15th and 18th, 2014, on pages B11, B30 and B15 respectively. 3. QUORUM : Shareholders representing more than two thirds of the voting capital of the Company, according to the signatures set on the respective Shareholders Attendance Book, thus being demonstrated the legal quorum for the Meeting to be held. Also presented Mrs. Mario Probst and Raimundo Lourenço Maria Christians, members of the Fiscal Council, and Mrs. Eduardo Franco Tenório, representatives of Deloitte Touche Tohmatsu Auditores Independentes . 4. MEETING BOARD : Mr. Ronaldo Iabrudi dos Santos Pereira, Chief Executive Officer of the Company, presided over the Meeting, under Article 9 of the Bylaws, and invited me, Marcelo Acerbi de Almeida, to act in the capacity of his Secretary. 5. AGENDA : In place of Annual Meeting : (i) Reading, discussion and voting the financial statements related to the year ended on December 31 st , 2013; (ii) Approval of the Management Proposal for designation of retained earnings for the fiscal year ended on December 31 st , 2013; (iii) Approval of the Capital Budgeting; (iv) Determination of annual global compensation of the Company’s management and Fiscal Council of the Company, in case of the shareholders require its summoning; and, in place of Special Meeting: (v) Approval of the Management Proposal related to the Investment Plan for 2014; (vi) Approval of the Management Proposal related to: (i) insertion of Sections “x” and “y” on Article 2 nd ; of Paragraph 2 nd on Article 16; Section “q” and Paragraphs 1 st and 2 nd on Article 18, with the consequent renumbering of the following items; (ii) amendment of Articles 4 th “caput”, 9 th “caput” and Section “xv”; 12 Paragraph 1 st ,13 “caput” and sole Paragraph; 14 sole Paragraph; 15 “caput” and Paragraphs 1 st
